Name: Commission Regulation (EEC) No 576/87 of 26 February 1987 amending for the second time Regulation (EEC) No 442/87 introducing a countervailing charge on clementines originating in Morocco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 2. 87 No L 57/37Official Journal of the European Communities COMMISSION REGULATION (EEC) No 576/87 of 26 February 1987 amending for the second time Regulation (EEC) No 442/87 introducing a coun ­ tervailing charge on Clementines originating in Morocco given product only during the period in respect of which a reference price has been fixed for that product ; whereas Commission Regulation (EEC) No 3208/86 of 22 October 1986 (^ fixed the reference prices for Clementines up to 28 February 1987 ; whereas Regulation (EEC) No 442/87 should therefore be repealed with effect from 1 March 1987, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1351 /86 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 442/87 of 12 February 1987 (3), as amended by Regulation (EEC) No 505/87 (4), introduced a countervailing charge on Clemen ­ tines originating in Morocco ; Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a charge intro ­ duced in application of Article 25 of that Regulation is amended ; whereas, if those conditions are taken into consideration, the countervailing charge on the import of Clementines originating in Morocco must be altered ; Whereas Article 25 of Regulation (EEC) No 1035/72 on the introduction of countervailing charges applies to a Article 1 In Article 1 of Regulation (EEC) No 442/87, '9,1 1 ECU' is hereby replaced by ' 10,51 ECU'. Article 2 Regulation (EEC) No 442/87 is repealed with effect from 1 March 1987. Article 3 This Regulation shall enter into force on 27 February 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 February 1987. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 118 , 20. 5 . 1972, p. 1 . 0 OJ No L 119, 8 . 5. 1986, p. 46. 3) OJ No L 43, 13 . 2. 1987, p. 34. b) OJ No L 51 , 20. 2. 1987, p. 20 . 0 OJ No L 299, 23 . 10 . 1986, p . 14.